Citation Nr: 1735931	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  10-41 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome (CFS).

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

3.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1975 to March 1978. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The issue was remanded by the Board in July 2014 and again in September 2016 for further development.  It has now been returned to the Board for adjudication. 

The Board has reviewed the Veteran's Virtual VA and Veteran's Benefits Management System paperless claims processing systems to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran's COPD did not have its onset during her active service or during the year following thereafter and is not etiologically related to any incident of active military service.

2.  The Veteran's chronic fatigue syndrome did not have its onset during her active service, was not caused by her active service, and was not caused or aggravated by a service-connected disability.
.

3.  The Veteran's fibromyalgia did not have its onset during her active service, was not caused by her active service, and was not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for COPD are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for chronic fatigue syndrome are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

3.  The criteria for service connection for fibromyalgia are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of her application.  VA notified the Veteran in November 2008 of the information and evidence needed to substantiate and complete her claim, to include notice of what part of that evidence was to be provided by her, and what part VA would attempt to obtain.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate her claim.  With regard to the duty to assist, the Veteran's service treatment records (STRs) are associated with the claims file, as are VA medical records, private medical records, and the Veteran's Social Security Administration (SSA) records.  The Board finds that the January 2017 VA examinations and opinions are adequate as the examiner considered the pertinent evidence of record and provided a rationale for the conclusions.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that if VA provides the veteran with an examination in a service connection claim, the examination must be adequate).  Currently, there is no evidence that additional records have yet to be requested, or that a VA examination is in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal as to this issue.  

The Board finds that there has been substantial compliance with its prior remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Board directed the RO to (in pertinent part) to obtain VA medical records and to obtain VA examinations and opinions regarding the Veteran's service connection claims. In this regard, the Board notes that in January 2017 the Veteran underwent VA examinations and VA records have been obtained.  Accordingly, all directives have been met.

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes her multiple contentions, as well as service treatment records, and both VA (including Virtual VA and Veterans Benefits Management System) and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Laws and regulation

The Veteran in this case seeks entitlement to service connection for CFS, COPD and fibromyalgia.  The law and regulations relating to service connection will be discussed generally, with each disorder addressed separately.  

In that regard, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2015).  To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2015). 

In addition, service connection for certain chronic diseases may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303 (b), 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Secondary service connection may also be granted for a disability, which is proximately due to, the result of, or aggravated by, an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995). 

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a).

Facts 

In the present case, service treatment records are negative for history, complaints, or abnormal findings indicative of the presence of CFS, COPD, and Fibromyalgia.  In fact, as of the time of a service separation examination in November 1977, the Veteran made no mention whatsoever of any such pathology, nor was any pertinent diagnosis noted.  

The Veteran's service treatment records do note three instances of viral pneumonia.  In evaluating the Veteran's claim, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, the Veteran appears to be attributing the origin of her CFS, COPD, and fibromyalgia, to her period of active military service.  However, not until the late 1990's, many years following her discharge from service, did mention of these pathologies begin to show up in her voluminous medical record history.  There is also an X-ray note from May 1977 noting a persistent cough, that the Veteran smoked two packs a day, and there was some evidence of "increased lung markings at both bases... these changes may represent chronic pulmonary disease such as bronchiectasis or chronic bronchitis".  Further, VA general medical examination from September 1992 in Muskogee, Oklahoma, is silent for complaints or diagnoses except, depression, anxiety, and panic attacks.  The Veteran's cardiovascular system was described as normal, and there is no mention of fibromyalgia or chronic fatigue.  

As of a mental health note in 1997, there is still no diagnosis or discussion of CFS, COPD, or Fibromyalgia.  

There are medical notes from Chetopa Medical Center mentioning CFS in 2001. 

VAMC treatment notes from 2001 note active problems including malaise and general fatigue first diagnosed in August 2000. 

A 2006 VAMC treatment note states that the treating physician was "unable to find any medical reason why patient is fatigued... it is most likely due to her mental health condition". 

Significantly, since the time of the Veteran's discharge until 1999, she received neither a diagnosis of nor treatment for these disabilities.  In fact, there is no indication that, at any time in service, or for many years after, did the Veteran suffer from CFS, COPD, or fibromyalgia. 

The Veteran was provided VA examinations for all three claimed disabilities in January 2017.  The examiner noted current diagnoses for each of the claimed disabilities, but opined that none of them were likely connected to her period of active duty service.  A rationale was provided for each of the questions answered in the examination and is detailed below in each relevant section. 


Chronic fatigue syndrome 

The Veteran contends that her current CFS is a result of her active duty service. 

Veteran was provided VA examination for CFS in January 2017.  The examiner noted a current diagnosis of CFS, with its initial diagnosis in 2002. 

The Board finds that there is a current diagnosis of CFS.  See 38 C.F.R. § 3.303; Holton, 557 F.3d at 1366.  The January 2017 VA physician stated that the Veteran has a current diagnosis of CFS.  Accordingly, the first element of service connection is met.

The Board does not find, however, that there is an in-service event.  See 38 C.F.R. § 3.303; Holton, 557 F.3d at 1366.  As noted, STRs do not reflect complaints, treatment, or diagnoses of CFS.  The discharge examination is silent for any such reports, which weights against such a finding.  Significantly, the January 2017 VA examiner indicated that CFS symptoms were not present in the military service records and that the Veteran was not evaluated, diagnosed or treated for CFS while on active duty.  

The examiner concluded by noting that the above history is not indicative for the early beginnings of CFS.  He explained that the diagnosis of CFS requires that the patient have the following three symptoms:

1 A substantial reduction or impairment in the ability to engage in pre-illness levels of occupational, educational, social, or personal activities that persists for more than six months and is accompanied by fatigue, which is often profound, is of new or definite onset (not lifelong), is not the result of ongoing excessive exertion, and is not substantially alleviated by rest; and 2.Post-exertional malaise;* and 3.Unrefreshing sleep*

At least one of the two following manifestations is also required:
1. Cognitive impairment or 2.Orthostatic intolerance

The examiner further explained that the Veteran did not meet diagnostic criteria for chronic fatigue syndrome during active military service and this claim is not supported in the current medical literature.  The examiner noted that CFS is not a disease which lay dormant for many years and then becomes active.  Accordingly, the in-service aspect of service connection is not met.

The third element of service connection is also not present because the preponderance of the evidence indicates that CFS is not related to service.  See 38 C.F.R. § 3.303; Holton, 557 F.3d at 1366.  In the January 2017 VA examination report, the examiner provided a negative nexus opinion, finding that there was nothing in service that would have caused CFS or nothing indicating that it was manifest in service.  The Board finds this opinion significantly probative as it was based upon an extensive review of the claims file, noted and considered the Veteran's assertions, performed a contemporaneous examination, and provided a rationale for the opinion.  There is no competent medical opinion to the contrary.  Accordingly, the most probative evidence of record indicates that the CFS is not related to service on a direct basis.

As for secondary service connection, the January 2017 examiner opined that the CFS was not secondary to, nor aggravated by, the Veteran's service related PTSD.  The examiner noted that "current medical literature does not support a positive history for post-traumatic stress disorder (PTSD) progressing or resulting in CFS. 

Although the 2006 treatment note ascribes the Veteran's generalized fatigue to her mental condition, it does not state that her mental condition causes CFS.  In fact, the 2006 VAMC note highlights the fact that there was "no medical reason why the patient is fatigued". 

The Board finds this opinion significantly probative as it was based upon an extensive review of the claims file, noted and considered the Veteran's assertions, performed a contemporaneous examination, and provided a rationale for the opinion.  There is no competent medical opinion to the contrary.  Accordingly, the Board finds that service connection on a secondary basis is also not warranted. 

Chronic obstructive pulmonary disease

The Veteran contends that her current COPD is a result of her active duty service. 

The Veteran was afforded a VA examination in January 2017.  The VA examiner noted the Veteran's long history of smoking, one to two packs per day for 30 years, and stated that smoking is the leading cause of COPD.  The examiner stated that "the most significant risk factor for developing COPD is cigarette smoking. The American Lung Association estimates that 80% to 90% of those diagnosed are chronic smokers. The amount an individual smokes as well as how long they have been smoking can increase the probability of developing the disease and intensify its severity."  The examiner also noted that the Veteran was diagnosed with COPD in the early 80's, several years after the end of her active duty service.  For these reasons, the examiner opined that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by service.  The Board notes that the earliest indication of an actual COPD diagnosis in the VAMC records is sometime in the early 2000's. 

Regarding the VA examiner's note in the opinion regarding the Veteran's smoking history, the Board notes service connection is expressly precluded for any disability related to chronic tobacco use (smoking) for claims received by VA after June 9, 1998, which is the case here.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300; Internal Revenue Service Restructuring and Reform Act of 1998, Pub. L. No. 105-206, 112 Stat. 685, 865-66 (1998).  Granted, this statute and regulation does not preclude the establishment of service connection based upon a finding that a disease or an injury (even if tobacco-related) became manifest or was aggravated during active service or became manifest to the requisite degree of disability during any applicable presumptive period specified in 38 U.S.C.A. §§ 1112 , 1116.  However, there is no evidence to support such a finding in this case.

In view of the foregoing, the Board concludes the preponderance of the competent medical and other evidence of record is against a finding the Veteran's current respiratory disorder, diagnosed as COPD, was incurred in or otherwise the result of her active service.  Further, the Veteran's diagnosis of COPD was shown until many years after her separation and there is no evidence to suggest continuity of COPD symptoms since her discharge from service.  In this case, there is basis for establishing service connection as demonstrated by the record.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal with respect to this claim must be denied.

Fibromyalgia 

The Veteran contends that her current fibromyalgia is a result of her active duty service. 

Veteran was provided VA examination for fibromyalgia in January 2017.  The examiner noted a current diagnosis of fibromyalgia, with its initial diagnosis being in 2001. 

The Board finds that there is a current diagnosis of fibromyalgia.  See 38 C.F.R. § 3.303; Holton, 557 F.3d at 1366.  The January 2017 VA physician stated that the Veteran has a current diagnosis of fibromyalgia.  Accordingly, the first element of service connection is met.

The Board does not find, however, that there is an in-service event.  See 38 C.F.R. § 3.303; Holton, 557 F.3d at 1366.  As noted, STRs do not reflect complaints, treatment, or diagnoses of fibromyalgia.  The discharge examination is silent for any such reports, which weights against such a finding.  Significantly, the January 2017 VA examiner indicated that fibromyalgia symptoms were not present in the military service records and that the Veteran was not evaluated, diagnosed or treated for fibromyalgia while on active duty.  The examiner noted that the Veteran's enlistment physical noted swollen joints and that in 1977 the Veteran had a diagnosis of viral syndrome with exanthema, probably rubella.

The examiner concluded by noting that the above history is not indicative for the early beginnings of fibromyalgia.  Having the occasional swollen knee joints does not meet the diagnostic criteria for fibromyalgia.  The cardinal manifestation for fibromyalgia is widespread musculoskeletal pain involving both sides of the body and present above and below the waste.  These are not symptoms noted during active military service.  This claim is not supported in the current medical literature. Fibromyalgia is not a disease which lay dormant for many years and then becomes active.  Accordingly, the in-service aspect of service connection is not met.

The third element of service connection is also not present because the preponderance of the evidence indicates that fibromyalgia is not related to service.  See 38 C.F.R. § 3.303; Holton, 557 F.3d at 1366.  In the January 2017 VA examination report, the examiner provided a negative nexus opinion, finding that there was nothing in service that would have caused fibromyalgia or nothing indicating that it was manifest in service.  The Board finds this opinion significantly probative as it was based upon an extensive review of the claims file, noted and considered the Veteran's assertions, performed a contemporaneous examination, and provided a rationale for the opinion.  There is no competent medical opinion to the contrary.  Accordingly, the most probative evidence of record indicates that the fibromyalgia is not related to service on a direct basis.

As for secondary service connection, the January 2017 examiner opined that the fibromyalgia was not secondary to, nor aggravated by, the Veteran's service related PTSD.  The examiner noted that "current medical literature does not support a positive history for PTSD progressing or resulting in fibromyalgia.

The Board finds this opinion significantly probative as it was based upon an extensive review of the claims file, noted and considered the Veteran's assertions, performed a contemporaneous examination, and provided a rationale for the opinion.  There is no competent medical opinion to the contrary.  Accordingly, the Board finds that service connection on a secondary basis is not warranted. 

The Board acknowledges the Veteran's statements regarding the origin of her alleged disabilities.  In evaluating the Veteran's claim, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, the Veteran appears to be attributing the origin of her CFS, COPD, and fibromyalgia, to her period of active military service.  However, not until the late 1990's, many years following her discharge from service, did mention of these pathologies begin to show up in her voluminous medical record history.  

Further, the Board rejects those assertions to the extent that they seek to etiologically relate the Veteran's claimed, CFS, COPD, and fibromyalgia, to her period of active military service.  In that regard, the Veteran's statements and history, when weighed against the objective evidence of record, are neither credible nor of particular probative value.  The Veteran has offered inconsistent statements which cause the Board to place little to no probative value on her statements. Madden v. Gober, 125 F.3d 1477, 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  In this regard, there are significant internal inconsistencies regarding the onset of her symptoms and their severity. 

The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to provide an etiology of her claimed disabilities.  That is a complex medical determination that is not lay observable as it is internal, and involves ruling out other disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Furthermore, the Veteran's opinion is outweighed by the January 2017 VA physician's detailed opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).

Based on the aforementioned, the Board is unable to reasonably associate the Veteran's claimed, CFS, COPD, and fibromyalgia, with any incident or incidents of her period of active military service.  The preponderance of evidence is unfavorable to the claim and service connection for, CFS, COPD, and fibromyalgia is not warranted.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107 (b).

Accordingly, the Veteran's claims for service connection must be denied.










	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for chronic fatigue syndrome is denied. 

Entitlement to service connection for chronic obstructive pulmonary disease is denied. 

Entitlement to service connection for fibromyalgia is denied. 



____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


